Citation Nr: 0637086	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to November 1, 2003 
for the payment of additional compensation for a dependent 
child. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran served on active duty from September March 1988 
to February 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2003 
determination letter by the Oakland Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
dependency benefits for the veteran's second child (G. A.), 
effective November 1, 2003.  The veteran subsequently moved 
to Texas and claimed that he was entitled to an effective 
date prior to November 1, 2003, for the payment of additional 
compensation for the second dependent child.  On his March 
2004 Form 9, the veteran requested a videoconference hearing.  
The record shows that the veteran did not appear for his 
October 2005 hearing and, to date, good cause has not been 
shown. 


FINDINGS OF FACT

1.  Service connection was established for idiopathic seizure 
disorder by rating decision in March 1990; a 20 percent 
rating was initially assigned, effective February 2, 1989.  
Subsequently the assigned rating fluctuated between 20 and 40 
percent; however, from August 13, 1994 through the present it 
has been consistently evaluated at a level higher than 30 
percent.

2.  The veteran's second child (G. A.) was born in January 
1999. 

3.  A VA Form 21-0538 Declaration of Status of Dependents 
Questionnaire was received October 17, 2003, which is the 
first evidence of record that the veteran was claiming 
additional VA benefits based on G. A.'s birth.

4.  By letter dated in November 2003, the RO granted 
additional dependency benefits on behalf of the veteran's 
second child (G. A.), effective November 1, 2003, which is 
the first of the month following the month in which the RO 
received notice of the child's existence.


CONCLUSION OF LAW

The veteran is not entitled to an effective date prior to 
November 1, 2003 for payment of additional compensation 
benefits on account of his child.  38 U.S.C.A. §§ 101(4), 
1115 (West 2002); 38 C.F.R. §§ 3.57, 3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim and has been notified 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist him.  An April 2004 letter 
informed him of the requirements to establish an effective 
date earlier than November 1, 2003.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He was advised of his 
and VA's respective duties and asked to submit evidence in 
his possession pertaining to the claim.  The April 2004 
letter, the March 2004 Statement of the Case (SOC), and the 
February 2005 Supplemental SOC informed him of applicable law 
and regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The Board notes that the appropriate VCAA notification was 
issued after the November 2003 determination letter that 
provided additional benefits for the dependent child and the 
March 2004 SOC (that adjudicated the claim for an earlier 
effective date).  However, the RO remedied this deficiency by 
issuing the notification letter as discussed above, and then 
readjudicated this claim on its merits in February 2005 
Supplemental SOC.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Proper notice was provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).   The veteran and his representative have been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  As such, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). The Board 
finds that VA has satisfied its duties to inform and assist 
the veteran.



II.  Factual Background, Criteria, and Analysis

Service connection was established for idiopathic seizure 
disorder by rating decision in March 1990; a 20 percent 
rating was initially assigned, effective February 2, 1989.  
Subsequently the assigned rating fluctuated between 20 and 
40 percent; however, from August 13, 1994 through the present 
it has been consistently evaluated at a level higher than 30 
percent.

The veteran submitted a VA Form 21-0538 Declaration of Status 
of Dependents Questionnaire received October 17, 2003.  By 
letter dated in November 2003, the RO granted additional 
dependency benefits on behalf of the veteran's second child 
(G. A.), effective November 1, 2003.  In a November 2003 
Notice of Disagreement, the veteran clamed that he sent VA a 
letter in February 1999 indicating a change in dependent 
status and asking for an adjustment in his compensation 
level.  Shortly after the letter was sent, he noticed an 
increase in his monthly compensation amount.  He now 
understands that this was a cost-of-living adjustment (COLA) 
and not a dependent adjustment.  The veteran contends that he 
is entitled to an earlier effective date for the grant of 
additional compensation for a dependent child, namely the 
date G. A. was born, January [redacted], 1999.  

The law in this area is clear.  Any veteran entitled to 
compensation for disability rated not less than 30 percent is 
entitled to additional compensation for dependents, to 
include a child. 38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 
3.4(b)(2) (2006).  The veteran was, at all times relevant to 
this issue, rated 30 percent disabled or more for his 
service-connected disabilities.

Specifically, an award of additional compensation for a 
dependent child is effective as of the latest of the 
following: (1) the date of claim, meaning (a) the date of the 
marriage or birth of child, if evidence of the event is 
received within one year of the event, or (b) the date notice 
is received of the dependent's existence, if evidence is 
received within one year of VA's request; (2) the date 
dependency arises; (3) the effective date of the qualifying 
disability, if evidence of dependency is received within one 
year of notification of the rating action; or (4) the date of 
commencement of the veteran's award. 38 C.F.R. § 3.401(b).
Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective. 38 C.F.R. § 
3.31.

The veteran contends that he submitted appropriate 
correspondence in 1999 to claim additional dependency 
benefits on behalf of his second child.  To support his 
contentions, in May 2004 he submitted a copy of the alleged 
correspondence (dated in March 1999) and the birth 
certificate.  However, there was no date-stamp on the letter 
or other indication that VA received this type of notice at 
any time prior to when he submitted it in 2004.  Absent 
evidence that this was actually received by VA in 1999, the 
Board cannot construe such receipt to allow the retroactive 
payment of VA benefits.

As explained above, by operation of law, for the date of the 
birth of the child to be the effective date of the increase 
in benefits due to the addition of a dependent, evidence of 
his child must have been received within one of the birth (in 
this case, by January 2000).  Although the veteran contends 
that he submitted proper notice of the birth of his son in 
1999, the claims file shows that such notice was not received 
until October 2003 when he submitted VA Form 21-0538.  
Therefore, the appropriate effective date is November 1, 
2003, based on the date notice was received of the 
dependent's existence.  The Board notes this is the first day 
of the calendar month following the month in which the award 
became effective.

Although the veteran claimed that he previously submitted 
appropriate correspondence in 1999, and mistakenly believed 
that a subsequent COLA adjustment was actually due to an 
additional benefit for his son, A. G., he had a corresponding 
responsibility to check with the VA to ensure that the 
adjustment was due to the addition of his son, or to simply 
follow-up after having sent the alleged correspondence and 
not received any formal response indicating that his son had 
been added.  The veteran does not allege that he made such 
follow-up inquiries until four years later when he submitted 
VA Form 21-0538 in October 2003.  The Board, therefore, holds 
that there is no basis in law to support recognition of the 
veteran's child as his dependent prior to the October 2003 
notice.

The Board further notes that when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, there must 
be a preponderance of the evidence against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  
In this case, there is no approximate balance of the evidence 
for and against the veteran's claim, as there is no objective 
evidence of the veteran providing earlier notice of his 
dependent.  As such, the benefit of the doubt provision does 
not apply.


ORDER

Entitlement to an effective date prior to November 1, 2003, 
for the payment of additional compensation for a dependent 
child, is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


